NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           ZACHARY W., Appellant,

                                         v.

           DEPARTMENT OF CHILD SAFETY, M.W., Appellees.

                              No. 1 CA-JV 17-0509
                                FILED 5-29-2018


            Appeal from the Superior Court in Maricopa County
                              No. JD528301
                The Honorable Karen L. O’Connor, Judge

                                   AFFIRMED


                                    COUNSEL

Robert D. Rosanelli, Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Cathleen E. Fuller
Counsel for Appellee Department of Child Safety
                        ZACHARY W. v. DCS, M.W.
                          Decision of the Court



                     MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer M. Perkins joined.


C A T T A N I, Judge:

¶1            Zachary W. (“Father”) appeals the superior court’s order
terminating his parental rights to his daughter, M.W. For reasons that
follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Father was incarcerated beginning in March 2013, when M.W.
was less than two years old. While he was incarcerated, the Department of
Child Safety (“DCS”) removed M.W. from her mother’s home, asserting
that M.W.’s mother was abusing substances and physically abusing and
neglecting M.W.’s sibling.1 DCS filed a petition alleging M.W. was
dependent as to Father because, as a result of his incarceration, he was
unable to provide for M.W.’s basic needs. The superior court adjudicated
M.W. dependent as to Father in April 2015.

¶3            DCS offered Father substance abuse testing, parent-aide
services, supervised visitations, and family counseling sessions when he
was released from prison in June 2016. Father was not recommended for
substance abuse treatment, and at all relevant times he submitted to
required drug testing. Father had only one positive test for marijuana.

¶4             Father attended only one family counseling session despite
DCS advising him that it was important to help repair his relationship with
M.W. Father initially attended supervised visits, and the results were
positive. But he stopped attending after only a few months, and DCS closed
out his supervised visitation services based on “lack of contact.” In March
2017, the superior court ordered DCS to refer Father for parent-aide
services, but those services were also closed out for “lack of contact.”

¶5            In March 2017, DCS moved to terminate Father’s parental
rights on grounds of abandonment and 9 and 15 months’ time in care. The

1      The superior court also terminated M.W.’s mother’s parental rights,
but she is not a party to this appeal.


                                    2
                        ZACHARY W. v. DCS, M.W.
                          Decision of the Court

superior court granted DCS’s motion, terminating Father’s parental rights
on all grounds. Father timely appealed, and we have jurisdiction under
Arizona Revised Statutes (“A.R.S.”) § 8-235(A).

                                DISCUSSION

¶6            The superior court is authorized to terminate a parent–child
relationship if clear and convincing evidence establishes at least one
statutory ground for severance, and a preponderance of the evidence shows
severance to be in the child’s best interests. A.R.S. § 8-533(B); Kent K. v.
Bobby M., 210 Ariz. 279, 284, ¶ 22 (2005). Father challenges only the grounds
for severance; he does not challenge the superior court’s best interests
finding. We review a severance ruling for an abuse of discretion, deferring
to the superior court’s credibility determinations and factual findings.
Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004).

¶7             Under A.R.S. § 8-533(B)(8)(c), the superior court may
terminate parental rights based on 15 months’ time in care if: (1) the child
has been in an out-of-home placement for at least 15 months, (2) “[DCS] has
made a diligent effort to provide appropriate reunification services,” (3)
“the parent has been unable to remedy the circumstances” necessitating the
out-of-home placement, and (4) “there is a substantial likelihood that the
parent will not be capable of exercising proper and effective parental care
and control in the near future.” The relevant circumstances are those
existing at the time of the severance. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223
Ariz. 86, 96 n.14, ¶ 31 (App. 2009).

¶8            Father argues that the superior court erred by finding that he
had not remedied the circumstances necessitating the out-of-home
placement and that he would not be capable of exercising proper parental
care in the near future. But Father’s incarceration resulted in his absence
from M.W.’s life from a very young age. Accordingly, DCS appropriately
urged his participation in services to develop a relationship with M.W.
Nevertheless, Father stopped attending supervised visitation within
months of his release from prison, he attended only one session of family
counseling, and he did not engage in parent-aide services.

¶9            Father asserts that his accomplishments while incarcerated,
his sobriety, and positive reports from his few visitations sufficiently
demonstrate that he remedied the circumstances causing the out-of-home
placement and can safely and effectively parent. Although the superior
court acknowledged Father’s completion of parenting classes while
incarcerated and his compliance with the terms of his probation, the court



                                        3
                        ZACHARY W. v. DCS, M.W.
                          Decision of the Court

reasonably concluded that those factors were outweighed by Father’s lack
of meaningful participation in reunification services. We will not reweigh
the evidence on review, and we hold that sufficient evidence supports the
superior court’s conclusion. See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz.
278, 282, ¶ 12 (App. 2002).

¶10           Accordingly, the superior court did not abuse its discretion
by finding that Father had not remedied the circumstances underlying the
out-of-home placement and that there was a substantial likelihood that he
would not be capable of exercising proper and effective parental care and
control in the near future. Because we affirm the severance based on 15
months’ time in care, we need not address the alternative grounds found
by the court. Id. at 280, ¶ 3.

                                CONCLUSION

¶11           For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                          4